Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                    PageID.1      Page 1 of 21



                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 In Re: AUTOMOTIVE PARTS                               12-md-02311
 ANTITRUST LITIGATION                                  Honorable Marianne 0 . Battani


In Re: Occupant Safety Systems                        Case No. 2:13-cv-00605
In Re: Automotive Constant                            Case No. 2:14-cv-02905
   Velocity Joint Boot Products
In Re: Automotive Hoses                               Case No. 2: 15-cv-03205
In Re: Body Sealing Products                          Case No. 2: 16-cv-03405
In Re: Interior Trim Products                         Case No. 2: 16-cv-03505
In Re: Automotive Brake Hoses                         Case No. 2: 16-cv-03605



 THIS RELATES TO:
 State Attorneys General

 ST ATE OF CALIFORNIA,                                Case No. 2:20-cv-11383
 ex rel. Xavier Becerra,
 Attorney General of the State of California          Complaint for Damages, Civil Penaltie~,
                                                      and Injunctive Relief
                Plaintiffs,                           Demand for Jury Trial
       v.

 Toyoda Gosei Co., Ltd., Toyoda Gosei
 North America Corp., TG Missouri Corp.,
 TG Kentucky, LLC, and TG Fluid Systems
 USA Corp.

               Defendants.


       The State of California, through Xavier Becerra, the Attorney General, in his official

capacity as the chief law enforcement officer of the State of California files this complaint

against Toyoda Gosei Co., Ltd., Toyoda Gosei North America Corp. , TG Missouri Corp., TG

Kentupky, LLC, and TG Fluid Systems USA Corp . (collectively "Defendants" or "Toyoda

Gosei"), and alleges:

                                                 1
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                    PageID.2      Page 2 of 21



                                   NATURE OF ACTION


  1. Defendants and their co-conspirators conspired to suppress and eliminate competition by

     agreeing to rig bids for, and to fix, stabilize, and maintain the price of Occupant Safety

     Restraint Systems, Automotive Constant Velocity Joint Boot Products, Automotive

     Hoses, Body Sealing Products, Interior Trim Products, and Automotive Brake Hoses

     (hereinafter referred to as "Named Parts"). These price-fixed parts were installed in

     automobiles purchased by Plaintiffs.

  2. For the duration of the conspiracies, from at least as early as September 2003 until at

     least September 2010, the exact dates being unknown to Plaintiffs, Defendants ' actions

     resulted in fixing, stabilizing, and maintaining prices for Named Parts. Due to

     Defendants' unlawful conduct, the State of California and its state agencies were

     deprived of open and fair competition when purchasing such parts and paid higher-than-

     competitive prices for both the parts themselves and for automobiles in which they were

     installed.

  3. Competition authorities in the United States, the European Union, and Japan have been

     investigating a number of conspiracies involving automotive parts since at least February

     2010. On September 29, 2014, the United State Department of Justice ("DOJ'')

     announced that Toyoda Gosei Co. Ltd. agreed to plead guilty and to pay a $26 million

     criminal fine for its involvement in a combination and conspiracy to suppress competition

     in the automotive parts industry by agreeing to allocate sales of, to rig bids for, and to fix,

     stabilize, and maintain the prices of certain automotive hoses sold to Toyota in the United

     States and by agreeing to allocate sales of, to rig bids for, and to fix, stabilize, and




                                                2
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                     PageID.3      Page 3 of 21



     maintain the prices of, automotive airbags and steering wheels sold to Subaru and Toyota

     in the United States and elsewhere.

  4. Defendants and their co-conspirators affected millions of dollars of commerce. The State

     of California, California businesses and consumers suffered antitrust injury to their

     business or property due to Defendants' conspiracies to suppress and eliminate

     competition by agreeing to rig bids for, and to fix, stabilize, and maintain prices and

     artificially inflate prices for Named Parts during the duration of the conspiracy.


                                JURISDICTION AND VENUE


  5. Plaintiffs bring this action to secure damages, permanent injunctive relief, civil penalties,

     and reasonable attorneys' fees pursuant to Section 4 (15 U.S.C. § 15) and Section 16 of

     the Clayton Act (15 U.S.C. §26) for violations of Section 1 of the Sherman Act (15

     U.S.C. § 1), as well as sections 16720 and 17200 et seq. of the California Business and

     Professions Code.

  6. This Court has original jurisdiction over the subject matter of all causes of action alleged

     in this Complaint pursuant to 28 U.S.C. §§ 1331 and 1337. This Court has subject matter

     jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 because Plaintiffs'

     state law claims are so related to the federal question claims that they form part of the

     same case or controversy that would ordinarily be tried in one judicial proceeding.

  7. Venue is proper in the United States District Court, Eastern District of Michigan,

     pursuant to Section 12 of the Clayton Act (15 U.S.C. § 22), and 28 U.S.C. § 1391.

     Defendants transact business in the United States, including in this district, committed an·

     illegal act, or are found in this district, and a substantial part of the events giving rise to

     the claims arose in this district.

                                                 3
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                   PageID.4      Page 4 of 21



                                          PARTIES


                                           Plaintiffs


  8. The State of California is authorized to file Count I under 15 U.S. C. §§ 15 and 26 to

     enjoin Defendants from the violations alleged herein.

  9. The Attorney General brings this action on behalf of the Plaintiffs the State of California,

     including California state agencies, for damages, civi l penalties, injunctive, and equitable

     relief.

  10. The Attorney General of California is the chief legal officer of the State of California and

     the enforcement authority of sections 16720 and 17200 et seq. of the California Business

     and Profess ions Code, and is authorized to file Counts II, III, and IV. As California's

     chief law enforcement officer, the Attorney General enforces California's antitrust laws,

     including the Cartwright Act. Cal. Bus. & Prof. Code§§ 16700 - 16770. The Attorney

     General is specifically authorized to obtain injunctive and other equitable relief,

     restitution, and civil penalties to redress unfair, unlawful, and fraudu lent business

     practices. See Cal. Bus. & Prof. Code §§ 17203, 17204, 17206.


                                          Defendants


  11 . Defendant Toyoda Gosei Co., Ltd. is a Japanese corporation with its principal place

     of business in Aichi, Japan. Toyoda Gosei North America Corp. is a Michigan

     corporation with its principal place of business in Troy, Michigan. It is a subsidiary and

     wholly-owned and/or controlled by its parent, Toyoda Gosei Co., Ltd. TG Missouri

     Corporation is a Missouri corporation with its principal place of business in Perryville,

     Missouri. It is a subsidiary and owned and/or controlled by its parent, Toyoda Gosei


                                                4
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                   PageID.5     Page 5 of 21



     North America Corp. TG Kentucky, LLC is a Kentucky corporation with its principal

     place of business in Lebanon, Kentucky. It is a subsidiary and wholly owned and/or

     controlled by its parent, Toyoda Gosei North America Corp. TG Fluid Systems USA

     Corp. is a Michigan corporation with its principal place of business in Brighton,

     Michigan. It is a subsidiary and wholly owned and/or controlled by its parent, Toyoda

     Gosei North America Corp.


                                Co-Conspirators and Agents


  12. Various persons, partnerships, sole proprietors, firms, corporations and individuals not

     named as defendants in this lawsuit, and individuals, the identities of which are presently

     unknown, have participated as co-conspirators with the Defendants in the offenses

     alleged in this Complaint, and have performed acts and made statements in furtherance of

     the conspiracies or in furtherance of the anticompetitive conduct.

  13. Plaintiffs reserve the right to name some or all of the persons or entities who acted as co-

     conspirators with Defendants in the alleged offenses as Defendants.

  14. Any reference in this Complaint to any act, deed, or transaction by a corporation means

     that the corporation engaged in the act, deed, or transaction by or through its officers,

     directors, agents, employees, or representatives while they were actively engaged in the

     management, direction, control, or transaction of the corporation's business or affairs.

  15. Defendants also are liable for acts of companies they acquired through mergers or

     acquisitions which are done in furtherance of the alleged conspiracies.

  16. Defendants named herein acted as the agent or joint venture of or for the other co-

     conspirators with respect to the acts, violations, and common course of conduct alleged

     herein.

                                                5
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                  PageID.6      Page 6 of 21



                                 FACTUAL ALLEGATIONS


  17. Defendants engaged in the business of manufacturing and selling the Named Parts to

     automobile manufacturers for installation in vehicles manufactured and sold in the United

     States and elsewhere. The Named Parts are further defined below.

  18. Occupant Safety Restraint Systems are defined as the parts of a vehicle designed to

     protect vehicle occupants from bodily harm. They consist of seat belts, airbags, steering

     wheels or steering systems and safety electronic systems.

  19. Automotive Constant Velocity Joint Boot products, which are composed of rubber,

     plastic and are, used to cover the constant velocity joints of an automobile to protect

     joints from contaminants.

  20. Automotive Hoses are flexible tubes used to convey liquid and air in automotive vehicles.

     These include low-pressure rubber hoses used in automobile engine compartments and

     plastic and resin tubes used in automobile engine compartments and fuel tank modules.

  21. Body Sealings are automotive body sealing parts. They are typically made of rubber and

     trim the doors, hoods, and compartments of vehicles. Body Sealings keep noise, debris,

     rainwater and wind from entering the vehicle and control vehicle vibration. Body

     Sealings include body-side opening seals, door-side weatherstripping, glass-run channels,

     trunk lids, and other rubber sealings.

  22. Interior Trim Products are automotive plastic interior trim parts, not including the main

     bodies of instrument panels, typically consisting of molded trim parts made from plastics,

     polymers, elastomers and/or resins manufactured and/or sold fo~ installation in

     automobile interiors, including, without limitation, console boxes, assist grips, registers,




                                               6
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                  PageID.7     Page 7 of 21



     center cluster panels, glove boxes and glove box doors, meter cluster hoods, switch hole

     covers, and lower panel covers and boxes.

  23 . Automotive Brake Hoses are flexible hoses that carry brake fluid through the hydraulic

     brake system of an automobile.

  24. During the period of conspiracies, Defendants manufactured the Named Parts (a) in the

     United States for installation in vehicles manufactured and sold in the United States, (b)

     in Japan and elsewhere for export to the United States and installation in vehicles

     manufactured and sold in the United States, and (c) in Japan and elsewhere for

     installation in vehicles manufactured in Japan and elsewhere for export to and sale in the

     United States.

  25. Automobile manufacturers issue Requests for Quotation ("RFQs") to automotive parts

      suppliers on a model-by-model basis when they purchase automotive parts. Automotive

     parts suppliers, including Defendants, submit quotations to automobile manufacturers in

     response to RFQs. The winning bidder supplies parts to the automobile manufacturers for

     the lifespan of the car model, usually lasting four to six years. The bidding process for a

     certain car model starts approximately three years before the start of production.



                   Structural Characteristics of the Automotive Parts Market


  26. The structural characteristics of the automotive parts market are conducive to a price-

     fixing agreement, and have made collusion particularly attractive in this market. These

     characteristics include high barriers to entry and inelastic demand.

  27. There are substantial barriers to entry in the markets for the Named Parts. It would

     require substantial initial costs associated with manufacturing plants and equipment,


                                               7
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                  PageID.8      Page 8 of 21



     energy, transportation, distribution infrastructure, skilled labor, and longstanding

     relationships with customers. These costs are considered as high barriers to entry, and

     preclude or make entry into the markets for Named Parts more difficult.

  28. Due to high barriers to entry, incumbent firms have incentive to collude and keep supra-

     competitive prices. High barriers to entry also facilitate the maintenance of collusion

     since incumbents do not face the risk of new entrants engaging in price competition.

  29. "Elasticity" is a term used in economics to describe the sensitivity of supply and demand

     to changes in the price. Demand for a certain product is "inelastic" when an increase in

     price of the product creates only a small change in the quantity demanded of that product.

     Consumers of the product whose demand is inelastic would continue to buy it despite a

     pnce mcrease.

  30. When customers are not sensitive to a price increase, a cartel can increase price and

     maintain relatively level sales volume. Thus, it could continue to keep supra-competitive

     prices with relatively stable demand and increase profit.


                                   Government Investigations


  31. The DOJ as well as authorities in the European Union and Japan, started global, industry-

     wide investigations into possible violations of the antitrust laws in the auto parts industry

     in 2010. The complete scope of the investigations is unknown.

  32. The DOJ publicly announced aspects of the investigation when FBI agents raided the

     offices and factories of suspected companies. Since the raids, the investigation has

     continued to this date. So far 46 companies have been convicted and collective fines total

     more than $2.9 billion.




                                               8
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                  PageID.9     Page 9 of 21



  33. On September 26, 2014, Toyoda Gosei entered into a plea agreement with the

     Department of Justice, and it pleaded guilty to two counts for violating Section 1 of the

     Sherman Act (15 U.S.C. §1) by conspiring to restrain trade. It also agreed to pay a $26

     million criminal fine.

  34. In the plea agreement, Toyoda Gosei admitted that it, through certain of its officers and

     employees, participated in conspiracies with other entities engaged in the manufacture

     and sale of certain automotive hoses, automotive airbags and steering wheels. The

     primary purpose of this conspiracy was to eliminate competition, to rig bids for, and to

     fix, stabilize, and maintain the prices of such parts sold to automobile manufacturers in

     the United States and elsewhere.

  35. In furtherance of the conspiracies, Toyoda Gosei also engaged in discussions and

     attended meetings with co-conspirators involved in the manufacture and sale of Named

     Parts. During such meetings, Defendants and co-conspirators agreed to (a) allocate the

     supply of such parts sold to automobil~ manufactures; (b) rig bids quoted to automobile

     manufacturers for them; and (c) fix, stabilize, and maintain their prices.


                                     Trade and Commerce


  36. During the period of conspiracies, Defendants and their co-conspirators sold Named Parts

    · to manufacturers in Japan, manufacturers in the United States and elsewhere in a

     continuous and uninterrupted flow of interstate and foreign trade and commerce. In

     addition, equipment and supplies necessary to the production and distribution of such

     parts sold by Defendants and their co-conspirators, as well as payments for those sold by

     Defendants and their co-conspirators, traveled in interstate and foreign trade and

     commerce.

                                               9
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                  PageID.10      Page 10 of 21



   37. Plaintiffs purchased a substantial volume of automobiles and trucks. A substantial

      volume of vehicles containing the Named Parts manufactured by Defendants and their

      co-conspirators were sold to California state agencies, California businesses, and

      California consumers.

   38. The anticompetitive acts were intentionally directed at the United States markets for the

      Named Parts because Defendants and their co-conspirators intentionally sold them to

      automobile manufacturers that in turn sell automobiles in the United States and in the

      State of California. The business activities of Defendants and their co-conspirators in

      connection with the production and sale of Named Parts that were the subject of these

      conspiracies were within the flow of, and substantially affected, interstate and foreign

      trade and commerce.


                        The Pass-Through of Overcharges to Consumers


   39. Defendants ' and their co-conspirators' conspiracies to fix, stabilize, and maintain the

      prices of Named Parts at artificial levels resulted in harm to Plaintiffs because it resulted

      in Plaintiffs paying higher prices for both the parts themselves and the automobiles

      installed with them than they would have paid in the absence of Defendants' and their co-

      conspirators' conspiracies. The entire overcharge at issue was passed onto California

      consumers.


                                     Fraudulent Concealment


   40. Throughout the period of conspiracies, Defendants and their co-conspirators affirmatively

      and fraudulently concealed their unlawful conduct from Plaintiffs.




                                                10
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                 PageID.11      Page 11 of 21



   41. Even though Plaintiffs exercised reasonable diligence, they could not discover the

      violations of law alleged in this Complaint until long after the commencement of their

      consp1rac1es.

   42. The DOJ began an investigation into conspiracies in the auto part industry as early as

      2010, but the complete scope of products and companies involved in the conspiracies has

      not been disclosed to the public yet.

   43 . Defendants' participation in the conspiracies and their conduct in furtherance of the goals

      of the conspiracies were not publicly known until the Department of Justice announced

      the plea agreement with Defendants on or about September 29, 2014.

   44. Plaintiffs could not have discovered the violations earlier than that time because
                                              .
      Defendants and co-conspirators conducted their conspiracies in secret, concealed the

      nature of their unlawful conduct and acts in furtherance of the goals of the conspiracies,

      and fraudulently concealed their activities through various means and methods designed

      to avoid detection.

   45. Defendants and their co-conspirators successfully and affirmatively concealed the nature

      of their conspiracies and unlawful conduct in furtherance of the conspiracies in at least

      the following respects:

          a. By agreeing among themselves to meet at locations where the conspiracies were

              less likely to be detected;

          b. By agreeing among themselves to engage in an illegal bid-rigging and price-

              fixing conspiracies, which is by its nature self-concealing; and

          c. By agreeing among themselves to keep the existence of the conspiracies secret,

              including the usage of secret code names.



                                                  11
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                 PageID.12      Page 12 of 21



   46. Plaintiffs had no knowledge of the alleged conspiracies or of any facts or information that

      might have led to the discovery of the conspiracies in the exercise of reasonable

      diligence, at least prior to September 29, 2014, when the Department of Justice

      announced the plea agreement with Defendants.

   47. Defendants' and their co-conspirators' effective, affirmative, and fraudulent concealment

      effectively prevented timely detection by Plaintiffs, and was a substantial factor in

      causing Plaintiffs' harm.


                                               Injury


   48. But for Defendants' and their co-conspirators ' anticompetitive acts, Plaintiffs would have

      been able to purchase automobiles that incorporated price-fixed parts at lower prices or at

      prices that were determined by free and open competition.

   49. Defendants' and their co-conspirators ' unlawful activities took place within interstate and

      foreign trade and commerce, and had direct, substantial, and reasonably foreseeable

      effect on United States and California commerce.

   50. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

      Plaintiffs were not able to purchase the Named Parts and automobiles installed with those

      price-fixed parts at prices that were determined by free and open competition.

      Consequently, Plaintiffs have been injured because they paid more than they would have

      paid in a free and open competitive market. There is a domestic injury that is concrete,

      quantifiable, and directly traceable back to the Defendants' and their co-conspirators'

      anticompetitive conduct.

   51. As Plaintiffs paid more than what they would have paid absent the conspiracies,

      Defendants' and their co-conspiratbrs' conduct has resulted in deadweight loss to the

                                                12
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                   PageID.13       Page 13 of 21



      economy of the State of California, including reduced output, higher prices, and

      reduction in consumer welfare.

   52. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

      Defendants ' and their co-conspirators benefitted unjustly from the supra-competitive and

      artificially inflated prices. The unjust financial profits on the sale of price-fixed Named

      Parts resulted from their illegal and anticompetitive conduct.


                                   VIOLATIONS ALLEGED

                                              Count I

                           (Violation of Section 1 of the Sherman Act)

   53 . Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.

   54. Defendants and their co-conspirators engaged in conspiracies which unreasonably

      restrained the trade or commerce among the several States and with foreign nations; thus,

      their conduct violates Section 1 of the Sherman Act (15 U.S.C. § 1). The State of

      California is entitled to reliefresulting from the Defendants ' conduct.

   5 5. Defendants and their co-conspirators entered into continuing ·a greements, understandings,

      and conspiracies to raise, fix, maintain, and stabilize the prices charged for Named Parts

      during the period of conspiracies.

   56. Their unlawful conduct in furtherance of the conspiracies was intentionally directed at the

      United States ·markets for Named Parts and had a substantial and foreseeable effect on

      interstate commerce by raising and fixing prices of the parts in the United States.




                                                 13
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                   PageID.14      Page 14 of 21



   57. The State of California has been injured by being forced to pay artificially inflated prices

      for Named Parts and automobiles installed with Named Parts than they would have paid

      in the absence of the conspiracies.

   58. As a direct and proximate result of Defendants' conduct, Plaintiffs have been harmed and

      will continue to be damaged by being forced to pay supra-competitive prices that they

      would not have paid in the absence of the Defendants' conduct.

   59. The alleged contracts, combinations, or conspiracies is a per se violation of the federal

      antitrust laws.

   60. Unless permanently restrained and enjoined, Defendants will continue to unreasonably

      restrain fair and open competition for Named Parts. Plaintiffs are entitled to an injunction

      against Defendants to prevent and restrain the violations alleged herein.


                                             Count II


      (Violation of the Cartwright Act, Business & Professions Code Section 16720)


   61. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.

   62. Beginning in at least as early as September 2003 and continuing until at least September

      2010, the exact dates being unknown to Plaintiffs, Defendants and their c~-conspirators

      entered into and engaged in continuing unlawful trusts for the purpose of unreasonably

      restraining trade in violation of California Business and Professional Code section 16720.

   63. Defendants and their co-conspirators violated California Business and Professional Code

      section 16720 by forming continuing unlawful trusts and arranging in concerted action



                                                14
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                     PageID.15      Page 15 of 21




      among Defendants and their co-conspirators in order to fix, raise, maintain and stabilize

      the prices of Named Parts.

   64. In :furtherance of the goals of the conspiracies, Defendants and their co-conspirators

      conspired to :

          a. fix , raise, maintain, and stabilize the price of the Named Parts;

          b. submit rigged bids for the award of certain Named Parts contracts for automobile

                 manufacturers; and

          c. allocate markets for the Named Parts amongst themselves.

   65. The combinations and conspiracies alleged herein have had, inter alia, the following

      effects:

          a. price competition in the sale of the Named Parts has been restrained, suppressed,

                 and/or eliminated in the State of California;

          b. prices for the Named Parts sold by Defendants and their co-conspirators have

                 been fixed, raised, maintained, and stabilized at artificially high and non-

                 competitive levels in the State of California; and

          c. Plaintiffs who purchased automobiles installed with price-fixed Named Parts have

                 been deprived of the benefit of free and open competition.

   66. As a direct and proximate result of Defendants' and their co-conspirators ' unlawful

      conduct, Plaintiffs were injured in their business and property because they paid more for

      Named Parts and automobiles installed with the Named Parts than they would have paid

      in the absence of Defendants' and their co-conspirators' unlawful conduct. As a result of

      Defendants' and their co-conspirators' violation of section 16720 of the California

      Business and Professions Code, Plaintiffs bring this claim pursuant to section 16750(c)



                                                   15
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                   PageID.16      Page 16 of 21



      and seek treble damages and the costs of suit, including reasonable attorneys' fees ,

      pursuant to section 16750(a) of the California Business and Professions Code. The

      California Attorney General is entitled to fines and civil penalties to the maximum extent

      permitted by law under California Business and Professions Code section 16755. The

      California Attorney General may also obtain injunctive relief under California Business

      and Professions Code section 16754.5.


                                            Count III


 (Violation of the Unfair Competition Law, Business and Professions Code Section 17200)


   67. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.

   68 . Beginning in at least as early as September 2003 and continuing until at least September

      2010, the exact dates being unknown to Plaintiffs, Defendants and their co-conspirators

      committed acts of unfair competition, as defined by sections 17200 et seq., of the

      California Business and Professions Code.

   69. The acts, omissions, misrepresentations, practices, and non-disclosures of Defendants and

      their co-conspirators, as alleged herein, constituted a common continuing conduct of

      unfair competition including unfair, unlawful and fraudulent business practices within the

      meaning of Section 17200, et seq., of the California Business and Professions Code,

      including, but not limited to, the following:




                                                16
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                  PageID.17      Page 17 of 21



          a. The vio lations of section 16720, et seq., of the California Business and

              Professions Code, set forth above, thus constitute unlawful acts within the

              meaning of Section 17200 of the California Business and Professions Code;

          b. Defendants' acts, omissions, ·misrepresentations, practices, and nondisclosures, as

              described above, whether or not in violation of section 16720, et seq., of the

              California Business and Professions Code, and whether or not concerted or

              independent acts, are otherwise unfair, unconscionable, unlawful, or fraudulent;

          c. Defendants' acts and practices are unfair to consumers of Named Parts and of

              automobi les installed with Named Parts in the State of California, within the

              meaning of section 17200 of the California Business and Professions Code;

          d. Defendants' acts and practices are fraudulent or deceptive within the meaning of

              section 17200 of the California Business and Professions Code; and

          e. Defendants' actions to solicit others to join the conspiracy to suppress and

              eliminate competition by agreeing to rig bids for, and to fix, stabilize, and

              maintain prices and/or artificially inflate prices for Named Parts, whether

              successful or not, are unfair business practices within the meaning of section

              17200, et seq., of the California Business and Professions Code.

   70. The unlawful and unfair business practices of Defendants and their co-conspirators

      caused Plaintiffs to pay supra-competitive and artificially inflated prices for Named Parts

      and automobiles in which they were installed. Plaintiffs were injured in their business and

      property because they paid more than they would have paid in the absence of Defendants'

      and their co-conspirators ' unlawful conduct.




                                                17
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                   PageID.18      Page 18 of 21



   71. The California Attorney General is entitled to recover civil penalties for the violations

      alleged in this Complaint not to exceed $2,500 for each violation of California Business

      and Professions Code section 17206.


                                            Count IV


                                       Unjust Enrichment


   72. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

      allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

      force, and effect.

   73. Plaintiffs were deprived of economic benefit because Defendants' and their co-

      conspirators ' anticompetitive conduct created supra-competitive and artificially inflated

      prices for Named Parts.

   74. Defendants and their co-conspirators enjoyed unjust financial profits which were derived

      from unlawful overcharges and monopoly profits. Their financial profits are

      economically traceable to overpayments for Named Parts by Plaintiffs.

   75 . The supra-competitive and artificially inflated price for Named Parts, and unlawful

      monopoly profits enjoyed by Defendants and their co-conspirators are a direct and

      proximate result of Defendants' and their co-conspirators' unlawful practices.

   76. It would lead to injustice if Defendants and their co-conspirators could retain any of the

      unlawful financial profits that are a direct and proximate result of their engagement in

      unlawful, unfair, and fraudulent conduct.

   77. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

      enriched as a result of their wrongful conduct and by Defendants' and their co-



                                                18
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                  PageID.19      Page 19 of 21



      conspirators' unfair competition. Plaintiffs are accordingly entitled to equitable relief

      including restitution and/or disgorgement of all revenues, earnings, profits, compensation

      and benefits which may have been obtained by Defendants' and their co-conspirators'

      engagement in unlawful, unfair, and fraudu lent conduct.

   78. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

      enriched as a result of their unlawful and anticompetitive conduct. Under sections 17203

       and 17204 of the California Business and Professions Code, Plaintiffs are accordingly

      entitled to an injunction against Defendants in order to restrain the violations alleged

      herein and to equitable relief which includes restitution which may have been acquired by

      means of Defendants ' and their co-conspirators ' unfair and anticompetitive conduct.

      Plaintiffs are also entitled to civil penalties to the maximum extent permitted by law

      pursuant to section 17206, et seq., of the California Business and Professions Code.


                                        Prayer for Relief


   79 . Accordingly, Plaintiffs request that this Court:

          a. Adjudge and decree that Defendants violated the Sherman Act (15 U.S.C. § 1);

          b. Adjudge and decree that Defendants ' contracts, conspiracies, or combination

              constitute an illegal and unreasonable restraint of trade in violation of the

              Cartwright Act, section 16720, et seq., of the California Business and Professions

              Code;

          c. Adjudge and decree that Defendants ' contracts, conspiracies, or combinations

              violates the Unfair Competition Law, section 17200, et seq., of the California

              Business and Professions Code;




                                                 19
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                  PageID.20       Page 20 of 21



         d. Award to Plaintiffs to the maximum amount permitted under the relevant federal

              antitrust law;

         e. A ward to Plaintiffs damages, trebled, in an amount according to proof pursuant to

              section 16750, et seq., of the California Business and Professions Code;

         f.   Award to Plaintiffs the deadweight loss (i.e. the general damage to the economy

              of the State of California) resulting from Defendants' illegal activities;

         g. Award to Plaintiffs restitution, including disgorgement of profits obtained by

              Defendants as a result of their acts of unjust enrichment, or any acts in violation

              of federal and state antitrust or consumer protection statutes and laws, including

              section 17200, et seq., of the California Business and Professions Code;

         h. Award to Plaintiffs pre- and post-judgment interest, and that the interest be

              awarded at the highest legal rate from and after the date of service of the initial

              complaint in this action;

         1.   Award Plaintiffs the maximum civil penalties under section 17206 of the

              California Business and Professions Code for each violation of California

              Business and Professions Code section 17200, et seq., as set forth in this

              Complaint;

         J.   Award Plaintiffs the maximum fines and civil penalties under section 16755 of

              the California Business and Professions Code for each violation of California
                      .                   .
              Business and Professions Code section 16720, et seq. , as set forth in this

              Complaint;

         k. Enjoin and restrain, pursuant to federal and state law, Defendants, their affiliates,

              assignees, subsidiaries, successors, and transferees, and their officers, directors,



                                                20
Case 2:20-cv-11383-MOB-DRG ECF No. 1 filed 05/29/20                    PageID.21       Page 21 of 21



                partners, agents and employees, and all other persons acting or claiming to act on

                their behalf or in concert with them, from continuing to engage in any

                anticompetitive conduct and from adopting in the future any practice, plan,

                program, or device having a similar purpose or effect to the anticompetitive

                actions set forth above;

           I.   Award to Plaintiffs their costs, including reasonable attorneys' fees; and

           m. Order other legal and equitable relief as it may deem just and proper, including

                such other relief as the Court may deem just and proper to redress, and prevent

                recurrence of, the alleged violation in order to dissipate the anticompetitive effects

                of Defendants' violations, and to restore competition.


                                           Jury Trial Demanded


    80. Plaintiffs demand trial by jury for all causes of action, claims, or issues in this action

       which are triable as a matter ofright to a jury.


 Dated : May 29, 2020                                     X AVI ER B ECERRA
                                                          Attorney General of California



                                                          /s/ Anik Banerjee
                                                          KATHLEEN E. FOOTE
                                                          Senior Assistant Attorney General
                                                          A N IK BAN ERJEE
                                                          CA State Bar No. 236960
                                                          WrNSTO H. CH EN
                                                          Deputy Attorneys General
                                                          300 South Spring Street, Suite 1702
                                                          Los Angeles, CA 90013
                                                          Tel: (213) 269-6058
                                                           Anik.Baneriee@doj.ca.gov
                                                          Attorneys for Plaintiffs




                                                  21
